Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Previously presented rejection of claims 1-19 rejected under 35 U.S.C. 103 as being unpatentable over Zhao, US 20180049979, Lindberg, US 20110288132 and Duggins, US 9763928 is maintained.  

Applicant’s arguments focus on the following: 
The amended claims

    PNG
    media_image1.png
    106
    668
    media_image1.png
    Greyscale

	Zhao composition is fundamentally different from ‘’
    PNG
    media_image2.png
    16
    110
    media_image2.png
    Greyscale
.
	Likewise, Lindberg teachings 
    PNG
    media_image3.png
    22
    301
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    16
    220
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    18
    535
    media_image5.png
    Greyscale


Response: 
Amendments to claims and applicants remarks are not persuasive.  
Limitations of the amended claims as are taught in the specification and what are already known to one of skill in the art 
		
    PNG
    media_image6.png
    26
    410
    media_image6.png
    Greyscale
			
Applicants admitted to several references, for example, specification PgPub, column A, page 1 as well as teachings in the cited references (previously pointed out and highlighted) read on the instant amendments.  For example, see applicant cited references with regards to pouched formulation product, PgPub, column B, page 12.  Making and using pouched free-flowing powder in oral composition is well-known in prior art: see claims of US 20190008766. 
The rejection is under 35 USC § 103, not under 35 USC § 102.  
As per examination guidelines, obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” 
Therefore the position taken is that with the teachings of the cited art and references invoked & cited by applicant as being known to one of skill in the art, one of skill in the art would arrive at the instant limitations.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625